Citation Nr: 0726610	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for major depression.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1997 to July 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas.

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of that hearing has been associated 
with the claims file.

Unfortunately, further development of the evidence is 
required concerning the veteran's claim of entitlement to an 
increased disability rating for major depression.  So, for 
the reasons discussed below, this claim is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's left knee disorder is causally or 
etiologically related to his military service.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's right knee disorder is causally or 
etiologically related to his military service.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to his service in the military.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107(b), 5108 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

2. A right knee disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5107(b), 5108 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

3.  The veteran's PTSD was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of August 2004 and October 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.
 
The August 2004 and October  2005 letters failed to discuss 
the law pertaining to the assignment of a disability rating 
and an effective date in compliance with Dingess/Hartman.  
However, because the instant decision denies the veteran's 
claims for service connection, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of the veteran's testimony at a hearing before 
the undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  



Service Connection for PTSD

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate his testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).



Analysis

Left and Right Knee Disorders

The Board finds that the preponderance of the evidence is 
against the claims for service connection for left and right 
knee disorders, so these claims must be denied.  38 C.F.R. 
§ 3.102.  

The Board acknowledges that the veteran was treated for a 
left knee strain and right knee pain on separate occasions 
during his military service.  However, his service medical 
records show that an x-ray of the right knee was normal.  
Moreover, the veteran's separation examination report was 
normal, with a normal clinical evaluation of the veteran's 
lower extremities and musculoskeletal system.  The Board also 
notes that the veteran did not make any complaints related to 
his knees at his discharge.  This is probatively significant 
and given a lot of weight and credibility because this was at 
a time contemporaneous to the period in question.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The veteran was not treated for complaints related to his 
knees until September 2003, wherein he was diagnosed with 
internal derangement of the knees, with probable medial 
meniscus tears of each knee.  Although the veteran submitted 
private treatment records from 2003 and a February 2004 MRI 
report, the veteran has not provided any additional post-
service medical evidence of complaints (relevant symptoms, 
etc.) and/or treatment for bilateral knee disorders since 
that time.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

More significantly, none of the veteran's treating providers, 
nor any of the VA or private medical providers have proffered 
a nexus opinion concluding that his current bilateral knee 
complaints are in any way related to his military service.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  In fact, the Board finds that the opinion of the 
April 2005 VA examiner, who reviewed the veteran's claims 
folder prior to finding that it was unlikely that the 
veteran's left and right knee disorders were related to his 
military service, is of significant probative value.  In this 
regard, the Board points out that the VA examiner found that 
the veteran's service medical records clearly indicate that 
the veteran's knees were considered normal by military 
physicians and that the veteran's multiple physical profiles 
did not place any duty restrictions related to his knees.  As 
such, there is no competent clinical evidence that relates 
the veteran's left and right knee disorders to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed left and right knee disorders during or as a result 
of his service in the military.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence suggesting the veteran's current left and 
right knee disorders are related to his service in the 
military comes from the lay statements submitted by the 
veteran.  Nevertheless, these statements do not provide a 
causal, medical link between his complaints and his service, 
as none of the statements were submitted by medical 
providers, who have the necessary medical training and/or 
expertise to make a diagnosis or determine the cause of this 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because of this, the veteran's allegations, 
alone, have no probative value without medical evidence 
substantiating them.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

PTSD

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

The Board acknowledges that there are several diagnoses of 
PTSD on record.  However, these diagnoses cannot be relied 
upon because they were based on unverified stressors.  In 
this regard, the Board notes that the RO made an attempt to 
verify the veteran's alleged stressors.  Nonetheless, the 
veteran, despite repeated requests by VA, has not provided 
sufficient information regarding his alleged stressor events 
to permit for a search of the United States Armed Services 
Center for Research of Unit Records (USASCRUR) (now known as 
the United States Army and Joint Services Records Research 
Center (JSRRC)), such that VA could confirm any of his 
alleged stressors.  Likewise, the veteran's available service 
medical and personnel records do not support any of the 
veteran's assertions regarding the events during his military 
service.   In short, the veteran's service medical and 
personnel records do not support any of the veteran's 
assertions regarding the events during either period of his 
military service.   See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

Furthermore, the veteran was not diagnosed with PTSD until 
several years after his final discharge from military 
service.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology after service).  

The Board reiterates that the veteran's diagnoses of PTSD 
were based on an unconfirmed history as reported by him 
during interviews, which the Board is not bound to blindly 
accept.  See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) 
(where a veteran's alleged stressors are uncorroborated, 
the Board is not required to accept a recent diagnosis of 
PTSD as being the result of the veteran's service).  The 
question of whether he was exposed to a stressor in service 
is a factual determination, and VA adjudicators are not bound 
to accept uncorroborated accounts of stressors or medical 
opinions based upon such accounts.  Wood v. Derwinski, 1 
Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
sum, whether the evidence establishes the occurrence of 
stressors is a question of fact for VA adjudicators, and 
whether any stressors that occurred were of sufficient 
gravity to cause or to support a diagnosis of PTSD is a 
question for medical professionals.  Cohen, supra.

More significantly, it does not appear the VA clinicians that 
diagnosed the veteran with PTSD considered all of the 
relevant evidence concerning this appeal.  Instead, they 
apparently based their conclusions mostly - if not entirely 
- on the history and information as recounted by the 
veteran, himself, in the course of being evaluated and 
treated.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence 
to establish entitlement to service connection).  Also of 
note, several of the veteran's treating providers at VA found 
that the veteran did not meet the criteria for a diagnosis of 
PTSD, regardless of whether the veteran's stressor 
experiences were confirmed.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458 (1993) (a diagnosis and purported relationship 
to service is only as good and credible as the history on 
which it was predicated).  See, too, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .).   

 In determining whether the veteran currently has PTSD 
related to an incident in service, it is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have previously 
been found to be inaccurate or because other facts in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion; however, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Swann at 233.

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD.  See 38 C.F.R. § 3.304(f).  
While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Service connection for a right knee disorder is denied.

The claim of entitlement to service connection of PTSD is 
denied.


REMAND


A review of the claims file shows that the RO obtained the 
veteran's treatment records from the VA Medical Center (VAMC) 
in Leavenworth, Kansas, dated through August 2005.  
Nonetheless, the veteran testified at his video-conference 
hearing before the undersigned VLJ that he had sought 
treatment at the VAMC since that time.  (Transcript (Tr.) at 
pages (pg.) 3-5.).   However, a review of the claims file is 
negative for any additional treatment records from the 
Leavenworth VAMC, which would confirm treatment since 
September 5, 2005.  

These additional records may contain important medical 
evidence or confirmation of the veteran's assertions.  VA 
must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts 
to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, with regard to the veteran's claim for a higher 
initial rating for his major depression, the Board observes 
that he was most recently afforded a VA examination in April 
2005.  A copy of the examination report is in his 
claims file.  Nonetheless, the examination report does not 
include all of the objective clinical findings necessary to 
properly evaluate the severity of his major depression under 
the Rating Schedule.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, it is unclear from the medical evidence of 
record whether the veteran's symptomatology has worsened 
since his last VA examination.  In particular, the Board 
notes that the veteran has asserted in several written 
statements and at his November 2006 hearing before the 
undersigned VLJ that his symptoms had worsened since his last 
examination such that he now requires prescription 
medications for control of his symptoms.  Therefore, an 
additional VA examination to obtain more current findings in 
this regard would be useful in evaluating the appeal.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Leavenworth, Kansas from September 2005 to 
the present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the veteran for a VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
service-connected major depression.  
Conduct all testing and evaluation 
indicated.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy of 
this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should review 
the results of any testing prior to 
completion of the report, and should detail 
the veteran's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected major depression, as 
opposed to symptoms referable to any other 
disability (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  Please also 
discuss the rationale of all opinions 
provided.  

The examiner should also assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what the 
assigned score represents.  If possible, 
the examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, since January 2004, 
including an explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the major depression versus 
other conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his major 
depression.  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  Thereafter, the RO should consider all 
additional evidence received since issuance 
of the most recent statement of the case in 
February 2006, and readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


